ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica R. Kiser on December 21, 2020.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) A system of turbofan gas turbine engines, each of the turbofan gas turbine engines 
a low pressure spool including a fan rotor, a low pressure turbine rotor, a low pressure drive shaft extending along an axis and rotationally coupling the fan rotor to receive driven rotation about the axis from the low pressure turbine rotor, and a low pressure motor-generator mounted on the low pressure drive shaft and adapted for selective operation between a generation mode to generate electric power from driven rotation of the low pressure turbine rotor and a drive mode to electrically drive rotation of the low pressure drive shaft, and
a high pressure spool including a compressor rotor, a high pressure turbine rotor, a high pressure drive shaft extending along the axis and rotationally coupling the compressor rotor to receive driven rotation about the axis from the high pressure turbine rotor, and [[an]] a high pressure motor-generator adapted for selective operation between a generation mode to generate electric power from driven rotation of the high pressure turbine rotor and a drive mode to electrically drive rotation of the high pressure drive shaft,
the each of the turbofan gas turbine engines the each of the turbofan gas turbine engines turbofan gas turbine engine,
wherein the power control module is configured to selectively operate the low pressure motor-generator of a select one of the turbofan gas turbine engines in the drive mode to provide propulsion thrust assist in response to determination that the operational conditions include loss of engine power of the select one of the turbofan gas turbine engines,
wherein the power control module is configured to provide electrical power for operating the low pressure motor-generator of the select one of the turbofan gas turbine engines by operation of at least one of the low pressure motor-generator and the high pressure motor-generator of at least one other turbofan gas turbine engine in the generation mode,
wherein the power control module is configured to selectively store electric power from one of the low pressure motor-generator and the high pressure motor-generator in the energy storage device based on the determined operational conditions of the aircraft,
wherein the power control module is configured to determine that electric high bypass conditions exist in a select two turbofan gas turbine engines, the electric high bypass conditions comprising disengagement of the select two turbofan gas turbine engines, [[and]]
gas turbine engines in response to determination that the operational conditions include electric high bypass conditions[[.]], and
wherein each of the turbofan gas turbine engines is adapted for use in an aircraft, and the power control module is configured to operate the low pressure motor-generator in the generation mode and to operate the high pressure motor-generator in the drive mode to assist restart of the select one of turbofan gas turbine engines in response to determination that the operational conditions include in-flight restart.

10.	(Canceled)

13.	(Canceled)

14.	(Canceled)

15.	(Canceled)

16.	(Canceled)

17.	(Canceled)

18.	(Canceled)

19.	(Canceled)

Allowable Subject Matter
Claims 1-9 are allowed in view of the above examiner’s amendment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741